DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, 16-20, 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 25 recite “a protein content of the insects is not reduced”. However, the application does not appear to disclose this concept.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 16-20, 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a step of “reducing a core temperature… using a liquid or gaseous cooling medium”. However, claim 4 also recites “a liquid and/or gaseous cooling medium”. It is not clear if these are the same element or not. Dependent claim 5 recites “cooling”. It is not clear if “cooling” is the same step as “reducing a core temperature” or not. Dependent claim 6 recites “cold treatment”. It is not clear if “cold treatment” is the same step as “reducing a core temperature” or not.  Claim 9, 16 recite “a liquid cooling agent”. It is not clear if this is the same element as the “cooling medium” or not. Claim 11 recites a “freezer comprises a gaseous environment”. It is not clear if these are the same elements as the “apparatus” and “cooling medium” or not. Claim 16 recites the insects are “frozen” and “cooled down”. It is not clear if this is the same step as “reducing the core temperature” or not. Claim 17, 20 recite the insects are “cooled down”. It is not clear if this is the same step as “reducing the core temperature” or not. Claim 18, 22, 26 recite a “gas”. It is not clear if this is the same element as the cooling medium or not.
Claim 12 recites “the insects and the ingredient are mixed and/or wherein the insects are ground prior and/or after addition of an ingredient”. It is not clear what this phrase means or requires. It is not clear if grinding is required or not. It is not clear when the ingredient is added.
Claim 22 depends from canceled claim 21. It is not clear what claim it should depend from.
Claim 23 recites “a signal is generated to control a contact time”. However, the claim does not positively require a step of actually controlling the contact time. It is not clear if the claim simply requires generating a signal, or whether a step of controlling the contact time is also required.
Claims 24-25 recite “the insects comprise… at least three pairs of jointed legs”. However, insects were commonly accepted to possess only three pairs of legs. It is not clear if arachnids and other creatures can be considered “insects” or not.
Claim 25-26 recite the limitation "the insects and ingredients”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25-26 recite “below °C”. It is not clear what temperature this is.
Claims 1, 26 recite a protein content is not reduced and color remains unchanged “during the method”. It is not clear if these properties are required during the just the claimed freezing process, or during the entire lifetime of the product.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 16, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cadesky [US 2018/0310591A1] in view of Tallafus [Pat. No. 5,193,350].
Cadesky teaches a method for making food from insects (abstract) by freezing live insects to a temperature of about -20°C in a commercial freezer apparatus with cold air which would naturally kill the insects (Figure 2A, #12; paragraph 0164), mixing the frozen insects with further ingredients (Figure 2A, #14), grinding the insects and ingredients (Figure 2A, #16), filtering the ground insects to remove chitin (paragraph 0181; Figure 2C, #36), the insects including crickets (paragraph 0097), packaging the final product (paragraph 0238), and the frozen insects being separated from the recirculating cold air in the commercial freezer upon their removal.
It is also noted that crickets naturally possessed a head, thorax, abdomen, three pairs of legs, a pair of antenna, compound eyes, and a chitinous exoskeleton.
Cadesky does not explicitly recite a temperatures reduction time of 0.5 seconds to 45 minutes (claim 1), the liquid/gas including N2 or CO2 (claim 4), agitation during cooling (claim 5), a tumbler or mixer (claim 8), wetting with a liquid cooling agent (claim 9), a separation step for a liquid cooling agent (claim 16).
Tallafus teaches a for sterilizing dried goods (title) by introducing the dried goods and any insect, larvae, and eggs into a containment vessel with a refrigerant at less than -20°C (column 1, line 65 to column 2, line 2), the insects, larvae, and eggs are killed by the low temperatures in a period of seconds or minutes (column 2, line 15-42; Figure 1), the refrigerant being liquid or gaseous CO2 or N2 (column 4, lines 18-23), agitation in a mixer during cooling and freezing (Figure 5, #16), a discontinuous or continuous process (Figure 2 &4, 3 & 5), wetting with a liquid cooling agent (Figure 2, 4-5), transport means through the freezer (Figure 3, #11; Figure 5, #16), the killed insects being mixed with the dried goods during agitation (Figure 5), and the liquid cooling agent separated from the food (Figure 5). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature reduction time, liquid cooling agent of N2/CO2, agitation with a mixer, wetting, and separation step into the invention of Cadesky, in view of Tallafus, since both are directed to methods of processing and freezing food, since Cadesky already included a step of freezing the food at -20°C (paragraph 0164), since food freezing systems commonly included the insects, larvae, and eggs are killed by the low temperatures in a period of seconds or minutes (column 2, line 15-42; Figure 1), the refrigerant being liquid or gaseous CO2 or N2 (column 4, lines 18-23), agitation in a mixer during cooling and freezing (Figure 5, #16), wetting with a liquid cooling agent (Figure 2, 4-5), the killed insects being mixed with the dried goods during agitation (Figure 5), and the liquid cooling agent separated from the food (Figure 5) as shown by Tallafus; since the substitution of one known step (ie batch air freezing) by another (ie continuous liquid agent freezing) would have yielded predictable results to one of ordinary skill in the art, since an automated process for freezing the insects and separating the cooling agent would have reduced the amount of manual labor required for the process of Cadesky, since freezing live insects with liquid N2/CO2 would have produced an extremely fast reduction in temperature and thus deactivated the enzymes present in the insects and thus prevented deterioration of proteins and colors, and since separating the liquid cooling agent would have permitted it to be used for freezing of further food products and thus eliminated a source of possible waste.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cadesky, in view of Tallafus, as explained above, and further in view of Webster et al [Pat. No. 3,297,454].
Cadesky and Tallafus teach the above mentioned concepts. Cadesky does not explicitly recite a mixer with rotating paddles (claim 17). Webster et al teach a method for freezing food by use of a mixer with rotating paddles and cryogenic fluid (Figure 3, #17-18, 5). It would have been obvious to one of ordinary skill in the art to incorporate the claimed mixer with rotating paddles into the invention of Cadesky, in view of Webster et al, since both are directed to methods of processing food, since Cadesky already included freezing insects with cold air at about -20°C (Figure 2A, #12; paragraph 0164), since foods were commonly cooled by use of a mixer with rotating paddles and cryogenic fluid (Figure 3, #17-18, 5) as shown by Webster et al, and since a preliminary cooling step would have enabled more efficient freezing of the food of Cadesky.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cadesky, in view of Tallafus and Webster et al, as explained above, and further in view of Chang et al [US 2014/0069124A1].
Cadesky, Webster et al, and Tallafus teach the above mentioned concepts. Cadesky does not explicitly recite a mesh/grid surface and gas moving the insects (claim 18). Chang et al teach a food system comprising a fluidized bed for freezing food particles (abstract) with a perforated belt (paragraph 0035). It would have been obvious to one of ordinary skill in the art to incorporate the claimed mesh surface and gas movement into the invention of Cadesky, in view of Tallafus and Chang et al, since all are directed to methods of freezing food, since Cadesky already included freezing insects with cold air at about -20°C (Figure 2A, #12; paragraph 0164), since freezing systems commonly included a conveyor belt (Figure 3) as shown by Tallafus, since freezing systems also commonly included a fluidized bed for freezing food particles (abstract) with a perforated belt (paragraph 0035) as shown by Chang et al, since the substitution of one element (ie a fluidized bed freezer) for another (ie conventional freezer) would have yielded predictable results to one of ordinary skill in the art, and since the fluidized bed of Chang et al prevented the material from forming an agglomerated mass (paragraph 0001).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cadesky, in view of Tallafus, Chang et al, and Webster et al, as explained above, and further in view of Robinson [Pat. No. 4,744,995].
Cadesky, Webster et al, and Tallafus teach the above mentioned concepts. Cadesky also taught mixing the frozen insects with further ingredients (Figure 2A, #14) and grinding the insects and ingredients (Figure 2A, #16). Cadesky does not explicitly recite a grinder with a rotating knife and holed plate (claim 19). Robinson teaches a method for grinding food by providing a grinder with a rotating knife and holed plate (Figure 1-6, #12, 14, 28). It would have been obvious to one of ordinary skill in the art to incorporate the claimed grinder into the invention of Cadesky, in view of Tallafus and Robinson, since all are directed to methods of preparing food products, since Cadesky already included mixing the frozen insects with further ingredients (Figure 2A, #14) and grinding the insects and ingredients (Figure 2A, #16), since food freezing systems commonly included a continuous screw arrangement (Figure 5) as shown by Tallafus, since food grinding systems commonly included a grinder with a rotating knife and holed plate (Figure 1-6, #12, 14, 28) as shown by Robinson, and since the substitution of one known comminution element for another would have yielded predictable results to one of ordinary skill in the art.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cadesky, in view of Tallafus, Chang et al, and Webster et al, as explained above, and further in view of Morrison [Pat. No. 3,255,599].
Cadesky, Webster et al, Chang et al, and Tallafus teach the above mentioned concepts. Cadesky does not explicitly recite recycling and reusing the cooling gas (claim 22). Morrison teaches a method for freezing foods by recycling and reusing the cooling gas (Figure 1, #5, 3). It would have been obvious to one ordinary skill in the art to incorporate the claimed gas recycling and reuse into the invention of Cadesky, in view of Tallafus and Morrison, since all are directed to methods of freezing foods, since Tallafus already included the use of either gas or liquid refrigerants, since freezing systems commonly recycled, cooled, and reused gas coolant as shown by Morrison, and since this would have eliminated a source of waste in the freezing system of Cadesky, in view of Tallafus and Morrison.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cadesky, in view of Tallafus, as applied above, and further in view of Lang et al [Pat. No. 6,497,106].
Cadesky and Tallafus teach the above mentioned concepts. Cadesky does not explicitly recite a temperature sensor for the insects and generating a control signal for the contact time or composition of the cooling medium (claim 23). Lang et al teach a method for chilling food products by mixing food and cryogen in a tumbler  (Figure 1, #1, 6, 11), a controller receiving signals from temperature sensors which determine the food temperature (column 32-42), the temperature sensors including infrared sensors which measure a surface temperature (column 6, line 40), and the controller adjusting when and how much cryogen is dispensed into the tumbler (column 6, lines 43-59; column 7, lines 32-55). It would have been obvious to one of ordinary skill in the art to incorporate the claimed sensor and control signal into the invention of Cadesky, in view of Tallafus and Lang et al, since all are directed to methods of processing food, since Cadesky already included a freezing step, since Tallafus already included freezing by cryogen addition, since freezing systems commonly included a controller receiving signals from temperature sensors which determine the food temperature (column 32-42), the temperature sensors including infrared sensors which measure a surface temperature (column 6, line 40), and the controller adjusting when and how much cryogen is dispensed into the tumbler (column 6, lines 43-59; column 7, lines 32-55) as shown by Lang et al, and since the claimed sensor and control signal would have provided more accurate and precise control of the freezing process of Cadesky, in view of Tallafus and Lang et al, and thus enabled more efficient use of the cryogen and reduced operating costs.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cadesky, in view of  Tallafus, Chang et al, Morrison, Robinson, and Webster et al, as applied above, and further in view of Lang et al.
Cadesky, Tallafus, Chang et al, Morrison, Robinson, and Webster et al teach the above mentioned concepts. Cadesky does not explicitly recite a temperature sensor for the insects and generating a control signal for the contact time or composition of the cooling medium (claim 23). Lang et al teach a method for chilling food products by mixing food and cryogen in a tumbler  (Figure 1, #1, 6, 11), a controller receiving signals from temperature sensors which determine the food temperature (column 32-42), the temperature sensors including infrared sensors which measure a surface temperature (column 6, line 40), and the controller adjusting when and how much cryogen is dispensed into the tumbler (column 6, lines 43-59; column 7, lines 32-55). It would have been obvious to one of ordinary skill in the art to incorporate the claimed sensor and control signal into the invention of Cadesky, in view of Tallafus and Lang et al, since all are directed to methods of processing food, since Cadesky already included a freezing step, since Tallafus already included freezing by cryogen addition, since freezing systems commonly included a controller receiving signals from temperature sensors which determine the food temperature (column 32-42), the temperature sensors including infrared sensors which measure a surface temperature (column 6, line 40), and the controller adjusting when and how much cryogen is dispensed into the tumbler (column 6, lines 43-59; column 7, lines 32-55) as shown by Lang et al, and since the claimed sensor and control signal would have provided more accurate and precise control of the freezing process of Cadesky, in view of Tallafus and Lang et al, and thus enabled more efficient use of the cryogen and reduced operating costs.

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. 
Applicant argues that Tallafus and Cadesky destroyed the insects and did not maintain a protein content or color. However, Tallafus and Cadesky used the same cooling conditions as those claimed by applicant and would be expected to provide the same end results. It is further noted that Tallafus only disclosed killing the insects by freezing, and did not remove or change the insects.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792